Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing September 30, 2008 Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 RE Principal Funds, Inc. Post Effective Amendment No. 61 to Registration Statement on Form N-1A File No. 33-59474 I am Assistant Counsel for the above-referenced Registrant, and have reviewed the attached post-effective amendment which is being filed pursuant to Rule 485(b) under the Securities Act of 1933. I hereby represent that the amendment does not contain disclosures which would render it ineligible to become effective pursuant to Rule 485(b). Sincerely /s/ Adam U. Shaikh Adam U. Shaikh Assistant Counsel AUS/ka Attachments
